Citation Nr: 0605978	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he contracted diabetes mellitus as 
the result of exposure to herbicides during a temporary tour 
of duty in Korea.

The veteran submitted several documents that included a DD 
Form 1351-2, Travel Voucher or Subvoucher, dated in June 
1968, that showed that he was assigned to Osan Air Force Base 
in Korea from February 3, 1968 to June 1, 1968.  The form 
noted that the veteran was attached to 2049 Communications 
Group (AFCS) at that time.  In the veteran's Substantive 
Appeal, he maintained that he was attached to the "6171 
Comm. Group" at the time of his exposure to herbicides in 
Korea.  The documents the veteran submitted included a May 
1968 letter from an Air Force commander that indicated that 
the veteran was being released to the 6171st Air Base 
Squadron for some unspecified period.  Lastly, service 
medical records showed that the veteran was seen in the 
hospital at Osan Air Force Base in February, March, and April 
of 1968.  Thus, the evidence shows that the veteran served in 
Korea and the time period in which he served.   

The veteran has not indicated how he was exposed to 
herbicides (e.g., inhalation, handling of containers, etc.), 
but this specific information was not requested from him.  
See Veterans Claims Assistance Act of 2000 Notice dated in 
February 2004 ("We need to know how your military duties 
exposed you to herbicides.  There are two possibilities:  [...] 
If you served in Korea, please send us evidence of this 
service....").  The Board finds that the veteran should be 
afforded the opportunity to detail how he was exposed to 
herbicides in Korea, and this information coupled with 
evidence that he served in Korea should be forwarded to 
Cheryl Konieczny, C&P Service for verification of exposure to 
herbicides.  


Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran advise VA as 
to how he was exposed to herbicides 
during his service in Korea (e.g., 
inhalation, handling of containers, 
etc.). 

2.  Please verify through Cheryl 
Konieczny, C&P Service whether the 
veteran was likely exposed to herbicides 
during his service in Korea at Osan Air 
Force Base from February 3, 1968 to June 
1, 1968, while attached to 2049 
Communications Group (AFCS) or 6171st Air 
Base Squadron along with any information 
obtained as the result of Instruction 1.
 
3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


